                   Case 20-11177-KBO            Doc 98       Filed 05/26/20        Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                 Case No. 20-11177 (KBO)
In re:
                                                                 Chapter 11
AKORN, INC., et al.,1
                                                                 (Jointly Administered)
                               Debtors.
                                                                 NOTICE OF APPEARANCE,
                                                                 REQUEST FOR SERVICE OF
                                                                 PAPERS, AND RESERVATION OF
                                                                 RIGHTS


         PLEASE TAKE NOTICE that the undersigned counsel hereby appear in the chapter 11

case (the “Chapter 11 Cases”) of the above-captioned debtors in possession (the “Debtors”) for

and on behalf of AQR Funds – AQR Multi-Strategy Alternative Fund, AQR Absolute Return

Master Account L.P., AQR DELTA Sapphire Fund, L.P., AQR DELTA XN Master Account, L.P.,

AQR Funds – AQR Diversified Arbitrage Fund, CNH Master Account, L.P., LUMYNA – AQR

Global Relative Value UCITS Fund, AQR DELTA Master Account, L.P., AQR Global Alternative

Premia Master Account, L.P., Magnetar Constellation Fund II-PRA LP, Magnetar Systematic

Multi-Strategy Master Fund Ltd, Magnetar PRA Master Fund Ltd, Magnetar MSW Master Fund

Ltd, MProved Systematic Merger Arbitrage Fund, MProved Systematic Multi-Strategy Fund,

AMX Master – Magnetar – Passive Risk Arbitrage, Blackstone Alternative Multi-Strategy Sub

Fund IV LLC, Blackstone Diversified Multi-Strategy Fund, Manikay Master Fund, LP, Manikay

Merger Fund, LP, Twin Master Fund, Ltd., Twin Opportunities Fund, LP, and Twin Securities,

Inc. (“Plaintiffs”), the plaintiffs in the securities opt-out actions captioned as AQR Funds – AQR

Multi-Strategy Alternative Fund, et al. v. Akorn, Inc., et al, No. 1:20-cv-00434 (N.D. Ill.),

Magnetar Constellation Fund II-PRA LP, et al. v. Akorn, Inc., et al, No. 1:19-cv-08418 (N.D. Ill.),

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics, Inc.
(6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115); Hi-Tech
Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings Sub,
LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois 60045.



36872/2
05/26/2020 206479339.2
               Case 20-11177-KBO           Doc 98      Filed 05/26/20    Page 2 of 3



Manikay Master Fund, LP, et al. v. Akorn, Inc., et al, No. 1:19-cv-04651 (N.D. Ill.), and Twin

Master Fund, Ltd., et al. v. Akorn, Inc., et al, No. 1:19-cv-03648 (N.D. Ill.) (the “Securities Opt-

Out Litigations”), pending in the United States District Court for the Northern District of Illinois

(the “District Court”), pursuant to Section 1109(b) of title 11 of the United States Code (the

“Bankruptcy Code”) and Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”).

       PLEASE TAKE FURTHER NOTICE that the undersigned counsel, on behalf of

Plaintiffs, hereby requests service of any and all notices given or required to be given in the Chapter

11 Cases, and all papers served or required to be served in the Chapter 11 Cases, including all

adversary proceedings and other related cases and proceedings (collectively, “Related

Proceedings”), and request that the names and addresses of the undersigned counsel be added to

all mailing matrices and service lists maintained in the Chapter 11 Cases. Service may be made

and directed as follows:

                                 LOWENSTEIN SANDLER LLP
                                 Lawrence M. Rolnick, Esq.
                                 Michael J. Hampson, Esq.
                                 Wojciech F. Jung, Esq.
                                 1251 Avenue of the Americas
                                 New York, New York 10020
                                 T: 212-262-6700
                                 F: 212-262-7402
                                 lrolnick@lowenstein.com
                                 mhampson@lowenstein.com
                                 wjung@lowenstein.com


       PLEASE TAKE FURTHER NOTICE that the within request for service includes not

only the notices and papers referred to in the Bankruptcy Code, the Bankruptcy Rules, and the

Federal Rules of Civil Procedure (wherever applicable), but also includes, without limitation, any

notice, application, complaint, demand, motion, petition, pleading or request, whether formal or

informal, written or oral, and whether transmitted or conveyed by mail, delivery, telephone,

telegraph, telex, email, or electronic filing or otherwise filed or made with regard to the Chapter

11 Cases or any Related Proceedings, and for the purposes of CM/ECF.




                                                 -2-
                Case 20-11177-KBO         Doc 98      Filed 05/26/20    Page 3 of 3



       PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and any

subsequent appearance, pleading, claim, or suit made or filed by Plaintiffs, do not, shall not, and

shall not be deemed to:
              constitute a submission by any of the Plaintiffs to the jurisdiction of the Bankruptcy
                Court;

               constitute consent by any of the Plaintiffs to entry by the Bankruptcy Court of any
                final order in any non-core proceeding, which consent is hereby withheld unless,
                and solely to the extent, expressly granted in the future with respect to a
                specific proceeding;

               waive any substantive or procedural rights of any of the Plaintiffs, including but
                not limited to (a) the right to challenge the constitutional authority of the
                Bankruptcy Court to enter a final order or judgment on any matter; (b) the right to
                have final orders in non-core matters entered only after de novo review by a United
                States District Court judge; (c) the right to trial by jury in any proceedings so
                triable herein, in any Related Proceedings, in the Securities Opt-Out Litigations,
                or in any other case, controversy, or proceeding related to or arising from the
                Debtors, the Chapter 11 Cases, any Related Proceedings, or the Securities Opt-Out
                Litigations; (d) the right to seek withdrawal of the bankruptcy reference by a
                United States District Court in any matter subject to mandatory or discretionary
                withdrawal; or (e) all other rights, claims, actions, arguments, counterarguments,
                defenses, setoffs, or recoupments to which any of the Plaintiffs are or may be
                entitled under agreements, at law, in equity, or otherwise, all of which rights,
                claims, actions, arguments, counterarguments, defenses, setoffs, and recoupments
                are expressly reserved, nor shall this request for notice be deemed to constitute
                consent to electronic service of any pleading or papers for which mailed or
                personal service is required under any applicable law, rule, regulation, or order.


Dated: May 26, 2020                       By:    /s/ Wojciech F. Jung

                                          LOWENSTEIN SANDLER LLP
                                          Lawrence M. Rolnick, Esq.
                                          Michael J. Hampson, Esq.
                                          Wojciech F. Jung, Esq.
                                          1251 Avenue of the Americas
                                          New York, New York 10020
                                          T: 212-262-6700
                                          F: 212-262-7402
                                          lrolnick@lowenstein.com
                                          mhampson@lowenstein.com
                                          wjung@lowenstein.com

                                          Counsel to Plaintiffs




                                                -3-
